*370The court decided that the plaintiff was entitled to recover, in an opinion per curiam, as follows:
The facts in this case are not in dispute. The proof is, and the Court has made an ultimate finding, that during the period of plaintiff’s claim his mother was in fact dependent upon him for her chief support. The increase in rental and subsistence allowances due plaintiff on account of this dependent condition is $1,077.06, and judgment in this amount will be rendered in favor of the plaintiff accordingly. No cases are cited in the briefs. In view of the many dependent mother cases heretofore decided it would seem unnecessary to recite or review them in this memorandum.